DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 05/17/2022 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as all currently pending claims are drawn to the elected species. Election was made without traverse in the reply filed on 05/17/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connell et al. Figs. 58-61A (US 2018/0213886).
Regarding Claim 11, Connell et al. Figs. 58-61A teaches an article of footwear (10m) comprising: an upper (12); a plate (296) having a top surface (see annotated Fig.) facing the upper (12) and a bottom surface (158m) formed on an opposite side than the top surface (Annotated fig. 59 shows the top and bottom surfaces being opposite one another), the plate (296) extending from a first end in a forefoot region to a second end in a heel region (paragraph [0325], “the plate 296 is a full length plate and extends substantially continuously from the anterior end 44 to the posterior end 46,” wherein as the plate extends from a first end at the anterior end of the footwear to a second end at the posterior end of the footwear, the plate is considered as extending from the forefoot to the heel region); a first cushioning element (see annotated Fig.) having an upper surface (see annotated Fig.) attached to the bottom surface of the plate in the forefoot region (Annotated fig. 59 shows the upper surface of the first cushioning element positioned to be attached to the bottom surface of the plate in the forefoot region) and including a first side shield (see annotated Fig.) defining a first opening (see annotated Fig.) formed in a lateral side of the first cushioning element and the second side shield (see annotated Fig.) defining a second opening (see annotated Fig.) formed in a medial side of the first cushioning element (see annotated Fig.) (annotated fig. 59 shows the first and second side shield defining first and second opening in the lateral and medial sides of the first cushioning element, respectively); and one or more fluid-filled bladders (162m, 164m) each at least partially surrounded by the first cushioning element in the forefoot region (annotated figs. 59 and 61A show the fluid filled bladders (162m, 164m) being partially surrounded by the first cushioning element in the forefoot region) and having a top surface attached to the bottom surface of the plate (296) (figs. 59 and 61A show the fluid filled bladders being attached to the bottom surface of the plate (196); paragraph [0331], “The first fluid filled chamber 162m is attached to the exposed surface 158m of the plate 296 at a first side… the second fluid-filled chamber 164m is attached to the exposed surface 158m of the plate 296 at a first side”). 
Regarding Claim 12, Connell et al. Figs. 58-61A teaches all of the limitations of the article of footwear of Claim 11, as discussed in the rejections above. Connell et al. Figs. 58-61A further teaches wherein the one or more fluid-filled bladders (162m, 164m) includes a first fluid-filled bladder (162m) disposed on a medial side and a second fluid-filled bladder (164m) disposed on a lateral side (figs. 59 and 61 show the first fluid filled bladder (162m) disposed on a medial side and the second fluid filled bladder (164m) being disposed on a lateral side).
Regarding Claim 14, Connell et al. Figs. 58-61A teaches all of the limitations of the article of footwear of Claim 11, as discussed in the rejections above. Connell et al. Figs. 58-61A further teaches wherein the first cushioning element (see annotated Fig.) includes one or more apertures (see annotated Fig.) each configured to receive a corresponding one of the one or more fluid-filled bladders (162m, 164m) (annotated fig. 59 shows the first cushioning element having two apertures to receive the fluid filled bladders (162m, 164m)).

    PNG
    media_image1.png
    736
    918
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) and 1-2, 4-7, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell et al. Figs. 58-61A (US 2018/0213886) in view of Litchfield et al. (US 2009/0165333).
Regarding Claim 1, Connell et al. Figs. 58-61A teaches an article of footwear (10m) comprising: an upper (12); a plate (296) having a top surface (see annotated Fig.) facing the upper (12) and a bottom surface (158m) formed on an opposite side than the top surface (Annotated fig. 59 shows the top and bottom surfaces being opposite one another), the plate (296) extending from a first end in a forefoot region to a second end in a heel region (paragraph [0325], “the plate 296 is a full length plate and extends substantially continuously from the anterior end 44 to the posterior end 46,” wherein as the plate extends from a first end at the anterior end of the footwear to a second end at the posterior end of the footwear, the plate is considered as extending from the forefoot to the heel region); a first cushioning element (see annotated Fig.) having an upper surface (see annotated Fig.) attached to the bottom surface of the plate in the forefoot region (Annotated fig. 59 shows the upper surface of the first cushioning element positioned to be attached to the bottom surface of the plate in the forefoot region) and including a first side shield (see annotated Fig.) and a second side shield (see annotated Fig.); and one or more fluid-filled bladders (162m, 164m) each at least partially surrounded by the first cushioning element in the forefoot region (annotated figs. 59 and 61A show the fluid filled bladders (162m, 164m) being partially surrounded by the first cushioning element in the forefoot region) and having a top surface attached to the bottom surface of the plate (296) (figs. 59 and 61A show the fluid filled bladders being attached to the bottom surface of the plate (196); paragraph [0331], “The first fluid filled chamber 162m is attached to the exposed surface 158m of the plate 296 at a first side… the second fluid-filled chamber 164m is attached to the exposed surface 158m of the plate 296 at a first side”).
Connell et al. Figs. 58-61A does not teach the first side shield extending from the upper surface and along a medial side of the upper and the second side shield extending from the upper surface and along a lateral side of the upper.
Attention is drawn to Litchfield et al., which teaches an analogous article of footwear. Litchfield et al. teaches an article of footwear (1500) comprising: an upper (1502); a plate (1314) having a top surface (see annotated Fig.) facing the upper and a bottom surface (see annotated Fig.) formed on an opposite side than the top surface, the plate extending from a first end in a forefoot region to a second end in a heel region (annotated fig. 13 shows the plate having a top surface facing towards the upper and a bottom surface opposite the top surface, and extending from a forefoot to a heel region of the footwear); a first cushioning element (606) having an upper surface (618) attached to the bottom surface of the plate in the forefoot region (Annotated fig. 13 shows the bottom surface of the plate positioned such that it is attached to the upper surface of the first cushioning element (606) in the forefoot area when the sole is assembled) and including a first side shield (see annotated Fig.) extending from the upper surface and along a medial side of the upper and a second side shield (not shown in fig 13, but is identical to the first side shield, as fig. 14 shows the sides of the cushioning member as extending the same on both sides) extending from the upper surface and along a lateral side of the upper (annotated fig. 15 shows the side shield extending from the upper surface and along a side of the upper, wherein the first and second side shield both obviously extend as such on their respective sides); and one or more fluid-filled bladders (116, 120) each at least partially surrounded by the first cushioning element (606) in the forefoot region (fig. 1 shows the fluid filled bladders (116, 120) disposed in the forefoot region, fig. 13 shows the cushioning element (606) surrounding the one or more fluid filled bladders (collectively referred to by reference character 102)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connell et al. Figs. 58-61A to include the teachings of Litchfield et al. such that the first side shield extends from the upper surface and along a medial side of the upper and the second side shield extends from the upper surface and along a lateral side of the upper so as to fully secure the first cushioning member to the upper, and further to improve the aesthetic appeal of the footwear by adding visual interest. 
Regarding Claim 2, Connell et al. Figs. 58-61A teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Connell et al. Figs. 58-61A further teaches wherein the one or more fluid-filled bladders (162m, 164m) includes a first fluid-filled bladder (162m) disposed on a medial side and a second fluid-filled bladder (164m) disposed on a lateral side (figs. 59 and 61 show the first fluid filled bladder (162m) disposed on a medial side and the second fluid filled bladder (164m) being disposed on a lateral side).
Regarding Claim 4, Connell et al. Figs. 58-61A teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Connell et al. Figs. 58-61A further teaches wherein the first cushioning element (see annotated Fig.) includes one or more apertures (see annotated Fig.) each configured to receive a corresponding one of the one or more fluid-filled bladders (162m, 164m) (annotated fig. 59 shows the first cushioning element having two apertures to receive the fluid filled bladders (162m, 164m)).
Regarding Claim 5, Connell et al. Figs. 58-61A teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. 
Connell et al. Figs. 58-61A does not teach wherein each of the plate and the upper are received between the first side shield and the second side shield.
Attention is drawn to Litchfield et al., which teaches an analogous article of footwear. Litchfield et al. teaches an article of footwear (1500) comprising: an upper (1502); a plate (1314) having a top surface (see annotated Fig.) facing the upper and a bottom surface (see annotated Fig.) formed on an opposite side than the top surface, the plate extending from a first end in a forefoot region to a second end in a heel region (annotated fig. 13 shows the plate having a top surface facing towards the upper and a bottom surface opposite the top surface, and extending from a forefoot to a heel region of the footwear); a first cushioning element (606) having an upper surface (618) attached to the bottom surface of the plate in the forefoot region (Annotated fig. 13 shows the bottom surface of the plate positioned such that it is attached to the upper surface of the first cushioning element (606) in the forefoot area when the sole is assembled) and including a first side shield (see annotated Fig.) extending from the upper surface and along a medial side of the upper and a second side shield (not shown in fig 13, but is identical to the first side shield, as fig. 14 shows the sides of the cushioning member as extending the same on both sides) extending from the upper surface and along a lateral side of the upper (annotated fig. 15 shows the side shield extending from the upper surface and along a side of the upper, wherein the first and second side shield both obviously extend as such on their respective sides); and one or more fluid-filled bladders (116, 120) each at least partially surrounded by the first cushioning element (606) in the forefoot region (fig. 1 shows the fluid filled bladders (116, 120) disposed in the forefoot region, fig. 13 shows the cushioning element (606) surrounding the one or more fluid filled bladders (collectively referred to by reference character 102)). Litchfield et al. further teaches wherein each of the plate (1314) and upper (1502) are received between the first side shield and the second side shield (annotated fig. 15 shows the side shields extending over the plate (1314) and onto the upper (1502) such that the plate is not visible from the outside of the shoe, therein the plate (1314) and upper (1502) are obviously disposed between the first and second side shield).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connell et al. Figs. 58-61A to include the teachings of Litchfield et al. such that each of the plate and the upper are received between the first side shield and the second side shield so as to fully secure the plate within the sole and the upper to the sole structure. 
Regarding Claim 6, Connell et al. Figs. 58-61A teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. 
Connell et al. Figs. 58-61A does not teach wherein the one or more fluid-filled bladders is disposed between the first side shield and the second side shield.
Attention is drawn to Litchfield et al., which teaches an analogous article of footwear. Litchfield et al. teaches an article of footwear (1500) comprising: an upper (1502); a plate (1314) having a top surface (see annotated Fig.) facing the upper and a bottom surface (see annotated Fig.) formed on an opposite side than the top surface, the plate extending from a first end in a forefoot region to a second end in a heel region (annotated fig. 13 shows the plate having a top surface facing towards the upper and a bottom surface opposite the top surface, and extending from a forefoot to a heel region of the footwear); a first cushioning element (606) having an upper surface (618) attached to the bottom surface of the plate in the forefoot region (Annotated fig. 13 shows the bottom surface of the plate positioned such that it is attached to the upper surface of the first cushioning element (606) in the forefoot area when the sole is assembled) and including a first side shield (see annotated Fig.) extending from the upper surface and along a medial side of the upper and a second side shield (not shown in fig 13, but is identical to the first side shield, as fig. 14 shows the sides of the cushioning member as extending the same on both sides) extending from the upper surface and along a lateral side of the upper (annotated fig. 15 shows the side shield extending from the upper surface and along a side of the upper, wherein the first and second side shield both obviously extend as such on their respective sides); and one or more fluid-filled bladders (116, 120) each at least partially surrounded by the first cushioning element (606) in the forefoot region (fig. 1 shows the fluid filled bladders (116, 120) disposed in the forefoot region, fig. 13 shows the cushioning element (606) surrounding the one or more fluid filled bladders (collectively referred to by reference character 102)). Litchfield et al. further teaches wherein the one or more fluid-filled bladders (116, 120) is disposed between the first side shield and the second side shield (fig. 7 shows a cross section of the first cushioning member (606) extending on either side of the fluid filled bladders (collectively referred to as reference character 102) at indentations (706), therefore the first and second side shields obviously also have the one or more fluid filled bladders disposed between them in the forefoot region as well, as paragraph [0074] recites “lower surface 620 of midsole 606 has concave indentations 706 formed therein. Indentations 706 are formed to receive resilient insert 102,” wherein the indentations are also part of the first and second side shields, as shown in annotated fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connell et al. Figs. 58-61A to include the teachings of Litchfield et al. such that the one or more fluid-filled bladders is disposed between the first side shield and the second side shield so as to receive the one or more fluid filled bladders within the cushioning member and keep them secured within the sole structure (paragraph [0074], “midsole 606 has concave indentations 706 formed therein. Indentations 706 are formed to receive resilient insert 102”).
Regarding Claim 7, Connell et al. Figs. 58-61A teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. 
Connell et al. Figs. 58-61A does not teach wherein each of the first side shield and the second side shield includes an arch extending from a first end to a second end along the respective side of the article of footwear.
Attention is drawn to Litchfield et al., which teaches an analogous article of footwear. Litchfield et al. teaches an article of footwear (1500) comprising: an upper (1502); a plate (1314) having a top surface (see annotated Fig.) facing the upper and a bottom surface (see annotated Fig.) formed on an opposite side than the top surface, the plate extending from a first end in a forefoot region to a second end in a heel region (annotated fig. 13 shows the plate having a top surface facing towards the upper and a bottom surface opposite the top surface, and extending from a forefoot to a heel region of the footwear); a first cushioning element (606) having an upper surface (618) attached to the bottom surface of the plate in the forefoot region (Annotated fig. 13 shows the bottom surface of the plate positioned such that it is attached to the upper surface of the first cushioning element (606) in the forefoot area when the sole is assembled) and including a first side shield (see annotated Fig.) extending from the upper surface and along a medial side of the upper and a second side shield (not shown in fig 13, but is identical to the first side shield, as fig. 14 shows the sides of the cushioning member as extending the same on both sides) extending from the upper surface and along a lateral side of the upper (annotated fig. 15 shows the side shield extending from the upper surface and along a side of the upper, wherein the first and second side shield both obviously extend as such on their respective sides); and one or more fluid-filled bladders (116, 120) each at least partially surrounded by the first cushioning element (606) in the forefoot region (fig. 1 shows the fluid filled bladders (116, 120) disposed in the forefoot region, fig. 13 shows the cushioning element (606) surrounding the one or more fluid filled bladders (collectively referred to by reference character 102)). Litchfield et al. further teaches wherein each of the first side shield and the second side shield (see annotated Fig.) includes an arch (see annotated Fig.) extending from a first end to a second end along the respective side of the article of footwear (annotated fig. 14 shows the first side shield including an arch extending from a first to a second end along a side of the upper, therein the second side shield also includes an arch as it is the same structure as the first side shield (as shown in fig. 9)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connell et al. Figs. 58-61A to include the teachings of Litchfield et al. such that each of the first side shield and the second side shield includes an arch extending from a first end to a second end along the respective side of an article of footwear so as to improve the aesthetic appeal of the footwear by adding visual interest. 
Regarding Claim 15, Connell et al. Figs. 58-61A teaches all of the limitations of the article of footwear of Claim 11, as discussed in the rejections above. 
Connell et al. Figs. 58-61A does not teach wherein each of the plate and the upper are received between the first side shield and the second side shield.
Attention is drawn to Litchfield et al., which teaches an analogous article of footwear. Litchfield et al. teaches an article of footwear (1500) comprising: an upper (1502); a plate (1314) having a top surface (see annotated Fig.) facing the upper and a bottom surface (see annotated Fig.) formed on an opposite side than the top surface, the plate extending from a first end in a forefoot region to a second end in a heel region (annotated fig. 13 shows the plate having a top surface facing towards the upper and a bottom surface opposite the top surface, and extending from a forefoot to a heel region of the footwear); a first cushioning element (606) having an upper surface (618) attached to the bottom surface of the plate in the forefoot region (Annotated fig. 13 shows the bottom surface of the plate positioned such that it is attached to the upper surface of the first cushioning element (606) in the forefoot area when the sole is assembled) and including a first side shield (see annotated Fig.) extending from the upper surface and along a medial side of the upper and a second side shield (not shown in fig 13, but is identical to the first side shield, as fig. 14 shows the sides of the cushioning member as extending the same on both sides) extending from the upper surface and along a lateral side of the upper (annotated fig. 15 shows the side shield extending from the upper surface and along a side of the upper, wherein the first and second side shield both obviously extend as such on their respective sides); and one or more fluid-filled bladders (116, 120) each at least partially surrounded by the first cushioning element (606) in the forefoot region (fig. 1 shows the fluid filled bladders (116, 120) disposed in the forefoot region, fig. 13 shows the cushioning element (606) surrounding the one or more fluid filled bladders (collectively referred to by reference character 102)). Litchfield et al. further teaches wherein each of the plate (1314) and upper (1502) are received between the first side shield and the second side shield (fig. 15 shows the side shields extending over the plate (1314) and onto the upper (1502) such that the plate is not visible from the outside of the shoe, therein the plate (1314) and upper (1502) are obviously disposed between the first and second side shield).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connell et al. Figs. 58-61A to include the teachings of Litchfield et al. such that each of the plate and the upper are received between the first side shield and the second side shield so as to fully secure the plate within the sole and the upper to the sole structure. 
Regarding Claim 16, Connell et al. Figs. 58-61A teaches all of the limitations of the article of footwear of Claim 11, as discussed in the rejections above. 
Connell et al. Figs. 58-61A does not teach wherein the one or more fluid-filled bladders is disposed between the first side shield and the second side shield.
Attention is drawn to Litchfield et al., which teaches an analogous article of footwear. Litchfield et al. teaches an article of footwear (1500) comprising: an upper (1502); a plate (1314) having a top surface (see annotated Fig.) facing the upper and a bottom surface (see annotated Fig.) formed on an opposite side than the top surface, the plate extending from a first end in a forefoot region to a second end in a heel region (annotated fig. 13 shows the plate having a top surface facing towards the upper and a bottom surface opposite the top surface, and extending from a forefoot to a heel region of the footwear); a first cushioning element (606) having an upper surface (618) attached to the bottom surface of the plate in the forefoot region (Annotated fig. 13 shows the bottom surface of the plate positioned such that it is attached to the upper surface of the first cushioning element (606) in the forefoot area when the sole is assembled) and including a first side shield (see annotated Fig.) extending from the upper surface and along a medial side of the upper and a second side shield (not shown in fig 13, but is identical to the first side shield, as fig. 14 shows the sides of the cushioning member as extending the same on both sides) extending from the upper surface and along a lateral side of the upper (annotated fig. 15 shows the side shield extending from the upper surface and along a side of the upper, wherein the first and second side shield both obviously extend as such on their respective sides); and one or more fluid-filled bladders (116, 120) each at least partially surrounded by the first cushioning element (606) in the forefoot region (fig. 1 shows the fluid filled bladders (116, 120) disposed in the forefoot region, fig. 13 shows the cushioning element (606) surrounding the one or more fluid filled bladders (collectively referred to by reference character 102)). Litchfield et al. further teaches wherein the one or more fluid-filled bladders (116, 120) is disposed between the first side shield and the second side shield (fig. 7 shows a cross section of the first cushioning member (606) extending on either side of the fluid filled bladders (collectively referred to as reference character 102) at indentations (706), therefore the first and second side shields obviously also have the one or more fluid filled bladders disposed between them in the forefoot region as well, as paragraph [0074] recites “lower surface 620 of midsole 606 has concave indentations 706 formed therein. Indentations 706 are formed to receive resilient insert 102,” wherein the indentations are also part of the first and second side shields, as shown in annotated fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connell et al. Figs. 58-61A to include the teachings of Litchfield et al. such that the one or more fluid-filled bladders is disposed between the first side shield and the second side shield so as to receive the one or more fluid filled bladders within the cushioning member and keep them secured within the sole structure (paragraph [0074], “midsole 606 has concave indentations 706 formed therein. Indentations 706 are formed to receive resilient insert 102”).
Regarding Claim 17, Connell et al. Figs. 58-61A teaches all of the limitations of the article of footwear of Claim 11, as discussed in the rejections above. 
Connell et al. Figs. 58-61A does not teach wherein each of the first side shield and the second side shield includes an arch extending from a first end to a second end along the respective side of the article of footwear.
Attention is drawn to Litchfield et al., which teaches an analogous article of footwear. Litchfield et al. teaches an article of footwear (1500) comprising: an upper (1502); a plate (1314) having a top surface (see annotated Fig.) facing the upper and a bottom surface (see annotated Fig.) formed on an opposite side than the top surface, the plate extending from a first end in a forefoot region to a second end in a heel region (annotated fig. 13 shows the plate having a top surface facing towards the upper and a bottom surface opposite the top surface, and extending from a forefoot to a heel region of the footwear); a first cushioning element (606) having an upper surface (618) attached to the bottom surface of the plate in the forefoot region (Annotated fig. 13 shows the bottom surface of the plate positioned such that it is attached to the upper surface of the first cushioning element (606) in the forefoot area when the sole is assembled) and including a first side shield (see annotated Fig.) extending from the upper surface and along a medial side of the upper and a second side shield (not shown in fig 13, but is identical to the first side shield, as fig. 14 shows the sides of the cushioning member as extending the same on both sides) extending from the upper surface and along a lateral side of the upper (annotated fig. 15 shows the side shield extending from the upper surface and along a side of the upper, wherein the first and second side shield both obviously extend as such on their respective sides); and one or more fluid-filled bladders (116, 120) each at least partially surrounded by the first cushioning element (606) in the forefoot region (fig. 1 shows the fluid filled bladders (116, 120) disposed in the forefoot region, fig. 13 shows the cushioning element (606) surrounding the one or more fluid filled bladders (collectively referred to by reference character 102)). Litchfield et al. further teaches wherein each of the first side shield and the second side shield (see annotated Fig.) includes an arch (see annotated Fig.) extending from a first end to a second end along the respective side of the article of footwear (annotated fig. 14 shows the first side shield including an arch extending from a first to a second end along a side of the upper, therein the second side shield also includes an arch as it is the same structure as the first side shield (as shown in fig. 15 and 9)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connell et al. Figs. 58-61A to include the teachings of Litchfield et al. such that each of the first side shield and the second side shield includes an arch extending from a first end to a second end along the respective side of an article of footwear so as to improve the aesthetic appeal of the footwear by adding visual interest. 

    PNG
    media_image2.png
    462
    784
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    378
    747
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    594
    699
    media_image4.png
    Greyscale

Claims 3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell et al. Figs. 58-61A (US 2018/0213886) in view of Litchfield et al. (US 2009/0165333), and further in view of Connell et al. Figs. 50-53B (US 2018/0213886).
Regarding Claim 3, Connell et al. Figs. 58-61A teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. 
Connell et al. Figs. 58-61A does not teach wherein the first end of the plate includes a lateral portion and a medial portion, the medial portion separated from the lateral portion by a gap.
	Attention is drawn to another embodiment of Connell et al., Figs. 50-53B which teaches an analogous article of footwear. Connell et al. Figs. 50-53B teaches an article of footwear (10j) comprising: an upper (12); a plate (238) having a top surface (see annotated Fig.) facing the upper (annotated fig. 51 shows the top surface of the plate (238) facing the upper (12)) and a bottom surface (see annotated Fig.) formed on an opposite side than the top surface (Annotated fig. 51 shows the bottom surface opposite the top surface of the plate), the plate (238) extending from a first end in a forefoot region to a second end (fig. 51 shows the first end of the plate in the forefoot region and the plate extending to a second end); a first cushioning element (152j2) having an upper surface (see annotated Fig.); and one or more fluid-filled bladders (190j, 194j) each at least partially surrounded by the first cushioning element (152j2) in the forefoot region and having an upper surface attached to the plate (238) (fig. 53B shows the first cushioning element (152j2) partially surrounding the at least one fluid filled bladder (190j, 194j) and the upper surface of the one or more fluid filled bladders (190j, 194j) being attached to the plate via their upper surfaces). Connell et al. figs. 50-53B further teaches wherein the first end (242) of the plate (238) includes a lateral portion and a medial portion (both referred to by reference character 256), the medial portion separated from the lateral portion by a gap (252) (paragraph [0271], “each of the notches 252, 254 effectively defines a pair of tabs 256 at each end 242, 244 of the second plate 238”; Fig. 51 shows the gap (252) defining a medial and a lateral portion (256) of the plate (238)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connell et al. Figs. 58-61A to include the teachings of Connell et al. Figs. 50-53B such that the first end of the plate includes a lateral portion and a medial portion, the medial portion separated from the lateral portion by a gap to minimize the stiffness in the forefoot region (paragraph [0272], “the first notch 252 may be sized and positioned to minimize a stiffness of the second plate 238 within the forefoot region”), especially as Connell et al. Figs. 58-61A teaches that the plate could have various gaps, but does not explicitly teach a gap at a first end of the plate (paragraph [0327], “the plate 296 may include notches or other cutouts to provide desired flexibility and stability”).
Regarding Claim 8, Connell et al. Figs. 58-61A teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Connell et al. Figs. 58-61A further teaches a second cushioning element (see annotated Fig.) disposed in the heel region (annotated fig. 59 shows the second cushioning element disposed in the heel region).
Connell et al. Figs. 58-61A does not teach the second cushioning element being spaced apart from the first cushioning element by a gap in a mid- foot region of the article of footwear.
Attention is drawn to another embodiment of Connell et al., Figs. 50-53B which teaches an analogous article of footwear. Connell et al. Figs. 50-53B teaches an article of footwear (10j) comprising: an upper (12); a plate (238) having a top surface (see annotated Fig.) facing the upper (annotated fig. 51 shows the top surface of the plate (238) facing the upper (12)) and a bottom surface (see annotated Fig.) formed on an opposite side than the top surface (Annotated fig. 51 shows the bottom surface opposite the top surface of the plate), the plate (238) extending from a first end in a forefoot region to a second end (fig. 51 shows the first end of the plate in the forefoot region and the plate extending to a second end); a first cushioning element (152j2) having an upper surface (see annotated Fig.); and one or more fluid-filled bladders (190j, 194j) each at least partially surrounded by the first cushioning element (152j2) in the forefoot region and having an upper surface attached to the plate (238) (fig. 53B shows the first cushioning element (152j2) partially surrounding the at least one fluid filled bladder (190j, 194j) and the upper surface of the one or more fluid filled bladders (190j, 194j) being attached to the plate via their upper surfaces). Connell et al. figs. 50-53B further teaches a second cushioning element (152j4) disposed in the heel region and spaced apart from the first cushioning element (152j2) by a gap (156j) in a mid- foot region of the article of footwear (fig. 51 shows the second cushioning member(152j4) in the heel region and the first (152j2) and second (154j2) cushioning elements being spaced apart from one another by a gap (156j) in the midfoot region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connell et al. Figs. 58-61A to include the teachings of Connell et al. Figs. 50-53B such that the second cushioning element is spaced apart from the first cushioning element by a gap in a mid- foot region of the article of footwear to maximize the shock absorbing capacity of the fluid filled bladders (paragraph [0265], “By providing the gap 156j, the shock absorption capacity of the cushioning arrangement 40j is maximized”).
Regarding Claim 9, Connell et al. Figs. 58-61A teaches all of the limitations of the article of footwear of Claim 8, as discussed in the rejections above. Connell et al. Figs. 58-61A further teaches an outsole (38m).
Connell et al. Figs. 58-61A does not teach the outsole having a first fragment attached to the first cushioning element, a second fragment attached to the second cushioning element, and a third fragment attached to the one or more fluid-filled bladders.
Attention is drawn to another embodiment of Connell et al., Figs. 50-53B which teaches an analogous article of footwear. Connell et al. Figs. 50-53B teaches an article of footwear (10j) comprising: an upper (12); a plate (238) having a top surface (see annotated Fig.) facing the upper (annotated fig. 51 shows the top surface of the plate (238) facing the upper (12)) and a bottom surface (see annotated Fig.) formed on an opposite side than the top surface (Annotated fig. 51 shows the bottom surface opposite the top surface of the plate), the plate (238) extending from a first end in a forefoot region to a second end (fig. 51 shows the first end of the plate in the forefoot region and the plate extending to a second end); a first cushioning element (152j2) having an upper surface (see annotated Fig.); and one or more fluid-filled bladders (190j, 194j) each at least partially surrounded by the first cushioning element (152j2) in the forefoot region and having an upper surface attached to the plate (238) (fig. 53B shows the first cushioning element (152j2) partially surrounding the at least one fluid filled bladder (190j, 194j) and the upper surface of the one or more fluid filled bladders (190j, 194j) being attached to the plate via their upper surfaces), and a second cushioning element (152j4) disposed in the heel region and spaced apart from the first cushioning element (152j2) by a gap (156j) in a mid- foot region of the article of footwear (fig. 51 shows the second cushioning member(152j4) in the heel region and the first (152j2) and second (154j2) cushioning elements being spaced apart from one another by a gap (156j) in the midfoot region). Connell et al. figs. 50-53B further teaches an outsole (38j) having a first fragment (258) attached to the first cushioning element  (152j2), a second fragment (260) attached to the second cushioning element (152j4), and a third fragment (240) attached to the one or more fluid-filled bladders (190j, 194j) (paragraph [0288], “the outsole 38j is fragmentary, whereby a forefoot segment 258 of the outsole 38j is joined to the first segment 152j of the midsole 36j and the third plate 240, and one or more heel segments 260 of the outsole 38j are joined to the second segment 154j”; paragraph [0273], “the third plate 240 extends from a first end 248 attached to the first segment 152j of the midsole 36j to a second end 250 attached to the cushioning arrangement 40j… at least a portion of the outsole 38j may be attached to or formed integrally with the third plate 238,” wherein in the cushioning arrangement 40j includes the at least one fluid filled bladder (190j, 194j), and as the third plate is formed integrally with the outsole, it is considered as equivalent to a fragment of the outsole).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connell et al. Figs. 58-61A to include the teachings of Connell et al. figs. 50-53B such that the outsole has a first fragment attached to the first cushioning element, a second fragment attached to the second cushioning element, and a third fragment attached to the one or more fluid-filled bladders so as to minimize the amount of material needed to create the outsole, reducing production time and costs.
Regarding Claim 10, Connell et al. Figs. 58-61A teaches all of the limitations of the article of footwear of Claim 9, as discussed in the rejections above. Connell et al. Figs. 58-61A further teaches wherein the plate (296) includes one or more upper sockets (307) each receiving a first end of one of the one or more fluid-filled bladders and the outsole (38m) includes one or more lower sockets each receiving a second end of one of the one or more fluid- filled bladders (paragraph [0331], “first ends of each of the fluid-filled chambers 162m, 164m may be received in a corresponding socket 307 formed in the plate 296, thereby mechanically securing a position of the fluid-filled chambers 162m, 164m. In some examples, the outsole 38m may also include sockets 307 for receiving second ends of the fluid-filled chambers 162m, 164m”). 

    PNG
    media_image5.png
    512
    740
    media_image5.png
    Greyscale

Claims 13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell et al. Figs. 58-61A (US 2018/0213886) in view of Connell et al. Figs. 50-53B (US 2018/0213886).
Regarding Claim 13, Connell et al. Figs. 58-61A teaches all of the limitations of the article of footwear of Claim 11, as discussed in the rejections above. 
Connell et al. Figs. 58-61A does not teach wherein the first end of the plate includes a lateral portion and a medial portion, the medial portion separated from the lateral portion by a gap.
Attention is drawn to another embodiment of Connell et al., Figs. 50-53B which teaches an analogous article of footwear. Connell et al. Figs. 50-53B teaches an article of footwear (10j) comprising: an upper (12); a plate (238) having a top surface (see annotated Fig.) facing the upper (annotated fig. 51 shows the top surface of the plate (238) facing the upper (12)) and a bottom surface (see annotated Fig.) formed on an opposite side than the top surface (Annotated fig. 51 shows the bottom surface opposite the top surface of the plate), the plate (238) extending from a first end in a forefoot region to a second end (fig. 51 shows the first end of the plate in the forefoot region and the plate extending to a second end); a first cushioning element (152j2) having an upper surface (see annotated Fig.); and one or more fluid-filled bladders (190j, 194j) each at least partially surrounded by the first cushioning element (152j2) in the forefoot region and having an upper surface attached to the plate (238) (fig. 53B shows the first cushioning element (152j2) partially surrounding the at least one fluid filled bladder (190j, 194j) and the upper surface of the one or more fluid filled bladders (190j, 194j) being attached to the plate via their upper surfaces). Connell et al. figs. 50-53B further teaches wherein the first end (242) of the plate (238) includes a lateral portion and a medial portion (both referred to by reference character 256), the medial portion separated from the lateral portion by a gap (252) (paragraph [0271], “each of the notches 252, 254 effectively defines a pair of tabs 256 at each end 242, 244 of the second plate 238”; Fig. 51 shows the gap (252) defining a medial and a lateral portion (256) of the plate (238)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connell et al. Figs. 58-61A to include the teachings of Connell et al. Figs. 50-53B such that the first end of the plate includes a lateral portion and a medial portion, the medial portion separated from the lateral portion by a gap to minimize the stiffness in the forefoot region (paragraph [0272], “the first notch 252 may be sized and positioned to minimize a stiffness of the second plate 238 within the forefoot region”), especially as Connell et al. Figs. 58-61A teaches that the plate could have various gaps, but does not explicitly teach a gap at a first end of the plate (paragraph [0327], “the plate 296 may include notches or other cutouts to provide desired flexibility and stability”).
Regarding Claim 18, Connell et al. Figs. 58-61A teaches all of the limitations of the article of footwear of Claim 11, as discussed in the rejections above. Connell et al. Figs. 58-61A further teaches a second cushioning element (see annotated Fig.) disposed in the heel region (annotated fig. 59 shows the second cushioning element disposed in the heel region).
Connell et al. Figs. 58-61A does not teach the second cushioning element being spaced apart from the first cushioning element by a gap in a mid- foot region of the article of footwear.
Attention is drawn to another embodiment of Connell et al., Figs. 50-53B which teaches an analogous article of footwear. Connell et al. Figs. 50-53B teaches an article of footwear (10j) comprising: an upper (12); a plate (238) having a top surface (see annotated Fig.) facing the upper (annotated fig. 51 shows the top surface of the plate (238) facing the upper (12)) and a bottom surface (see annotated Fig.) formed on an opposite side than the top surface (Annotated fig. 51 shows the bottom surface opposite the top surface of the plate), the plate (238) extending from a first end in a forefoot region to a second end (fig. 51 shows the first end of the plate in the forefoot region and the plate extending to a second end); a first cushioning element (152j2) having an upper surface (see annotated Fig.); and one or more fluid-filled bladders (190j, 194j) each at least partially surrounded by the first cushioning element (152j2) in the forefoot region and having an upper surface attached to the plate (238) (fig. 53B shows the first cushioning element (152j2) partially surrounding the at least one fluid filled bladder (190j, 194j) and the upper surface of the one or more fluid filled bladders (190j, 194j) being attached to the plate via their upper surfaces). Connell et al. figs. 50-53B further teaches a second cushioning element (152j4) disposed in the heel region and spaced apart from the first cushioning element (152j2) by a gap (156j) in a mid- foot region of the article of footwear (fig. 51 shows the second cushioning member(152j4) in the heel region and the first (152j2) and second (154j2) cushioning elements being spaced apart from one another by a gap (156j) in the midfoot region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connell et al. Figs. 58-61A to include the teachings of Connell et al. Figs. 50-53B such that the second cushioning element is spaced apart from the first cushioning element by a gap in a mid- foot region of the article of footwear to maximize the shock absorbing capacity of the fluid filled bladders (paragraph [0265], “By providing the gap 156j, the shock absorption capacity of the cushioning arrangement 40j is maximized”).
Regarding Claim 19, Connell et al. Figs. 58-61A teaches all of the limitations of the article of footwear of Claim 18, as discussed in the rejections above. Connell et al. Figs. 58-61A further teaches an outsole (38m).
Connell et al. Figs. 58-61A does not teach the outsole having a first fragment attached to the first cushioning element, a second fragment attached to the second cushioning element, and a third fragment attached to the one or more fluid-filled bladders.
Attention is drawn to another embodiment of Connell et al., Figs. 50-53B which teaches an analogous article of footwear. Connell et al. Figs. 50-53B teaches an article of footwear (10j) comprising: an upper (12); a plate (238) having a top surface (see annotated Fig.) facing the upper (annotated fig. 51 shows the top surface of the plate (238) facing the upper (12)) and a bottom surface (see annotated Fig.) formed on an opposite side than the top surface (Annotated fig. 51 shows the bottom surface opposite the top surface of the plate), the plate (238) extending from a first end in a forefoot region to a second end (fig. 51 shows the first end of the plate in the forefoot region and the plate extending to a second end); a first cushioning element (152j2) having an upper surface (see annotated Fig.); and one or more fluid-filled bladders (190j, 194j) each at least partially surrounded by the first cushioning element (152j2) in the forefoot region and having an upper surface attached to the plate (238) (fig. 53B shows the first cushioning element (152j2) partially surrounding the at least one fluid filled bladder (190j, 194j) and the upper surface of the one or more fluid filled bladders (190j, 194j) being attached to the plate via their upper surfaces), and a second cushioning element (152j4) disposed in the heel region and spaced apart from the first cushioning element (152j2) by a gap (156j) in a mid- foot region of the article of footwear (fig. 51 shows the second cushioning member(152j4) in the heel region and the first (152j2) and second (154j2) cushioning elements being spaced apart from one another by a gap (156j) in the midfoot region). Connell et al. figs. 50-53B further teaches an outsole (38j) having a first fragment (258) attached to the first cushioning element  (152j2), a second fragment (260) attached to the second cushioning element (152j4), and a third fragment (240) attached to the one or more fluid-filled bladders (190j, 194j) (paragraph [0288], “the outsole 38j is fragmentary, whereby a forefoot segment 258 of the outsole 38j is joined to the first segment 152j of the midsole 36j and the third plate 240, and one or more heel segments 260 of the outsole 38j are joined to the second segment 154j”; paragraph [0273], “the third plate 240 extends from a first end 248 attached to the first segment 152j of the midsole 36j to a second end 250 attached to the cushioning arrangement 40j… at least a portion of the outsole 38j may be attached to or formed integrally with the third plate 238,” wherein in the cushioning arrangement 40j includes the at least one fluid filled bladder (190j, 194j), and as the third plate is formed integrally with the outsole, it is considered as equivalent to a fragment of the outsole).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connell et al. Figs. 58-61A to include the teachings of Connell et al. figs. 50-53B such that the outsole has a first fragment attached to the first cushioning element, a second fragment attached to the second cushioning element, and a third fragment attached to the one or more fluid-filled bladders so as to minimize the amount of material needed to create the outsole, reducing production time and costs.
Regarding Claim 20, Connell et al. Figs. 58-61A teaches all of the limitations of the article of footwear of Claim 19, as discussed in the rejections above. Connell et al. Figs. 58-61A further teaches wherein the plate (296) includes one or more upper sockets (307) each receiving a first end of one of the one or more fluid-filled bladders and the outsole (38m) includes one or more lower sockets each receiving a second end of one of the one or more fluid- filled bladders (paragraph [0331], “first ends of each of the fluid-filled chambers 162m, 164m may be received in a corresponding socket 307 formed in the plate 296, thereby mechanically securing a position of the fluid-filled chambers 162m, 164m. In some examples, the outsole 38m may also include sockets 307 for receiving second ends of the fluid-filled chambers 162m, 164m”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fusco et al. (US 2007/0220778) teaches an article of footwear with a cushioning member having side shields extending along the medial and lateral side of the upper in the forefoot region. Hann (US 7788824) teaches an article of footwear having a first and second cushioning element, and at least one fluid filled bladder disposed in the forefoot region and partially surrounded by the first cushioning element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732